DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restriction
Applicant's election of Group I, Claims 1-6 and 15, in the reply filed on 05/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  West et al. (US Pub. No. 2003/0150726A1) in view of Ling et al. (Fabrication and characterization of a molecular adhesive layer for micro- and nanofabricated electrochemical electrodes, Microelectronic Engineering 67-68 (2013) 887-892).

Regarding claims 1 and 5, West teaches a half cell for an electrochemical sensor (reference half-cell for pH sensor shown in Fig.1), the half cell comprising:
a housing defining a chamber, wherein the chamber contains an electrolyte (outer tube 5 defining a chamber, wherein the chamber contains a reference electrolyte 14 shown in Fig.1 [paras. 0046, 0049]);
a lead that is electrically conductive and is in contact with the electrolyte (a reference half-cell wire 15 shown in Fig.1 that is electrically conductive and is in contact with the reference electrolyte 14 [para. 0049]); and
a closure element connecting the lead to the housing (top seal 6 shown in Fig.1 connecting the lead to the housing [para. 0047]).

However, West does not teach wherein the lead includes a coating comprising molecules that include a first functional group selected to enable the molecules of the coating to interact chemically with the lead and that include a second functional group, which is different from the first functional group, selected to enable the molecules to interact chemically with the closure element, wherein a first portion of the molecules with the first functional group are in an intermolecular connection with the lead, and wherein the first portion of the molecules and/or a second portion of the molecules with the second functional group are in an intermolecular connection with the closure element, of instant claim 1; wherein the coating comprises a material from substance classes of carboxylic acids, thiocarboxylic acids, alcohols, thioles, amines, thioethers, disulfides and oligosulfides, silanes, siloxanes, nitriles, isonitriles, rhodanides, isocyanates, isothiocyanates, carbamates, urea derivatives or thiourea derivatives, or wherein the coating is nitrogen-containing or sulfur-containing, wherein the coating comprises 3-mercaptopropyltrimethoxysilane, 3-mercaptopropyltriethoxysilane, bis(3-(triethoxysilyl) propyl) disulfate, mercaptomethylmethyldiethoxysilane, 11-mercaptoundecyltrimethoxysilane, 3-thiocyanatopropyltriethoxysilane or bis(triethoxylsilylpropyl)tetrasulfide, of instant claim 5.
Ling teaches fabrication and characterization of a molecular adhesive layer for micro- and nanofabricated electrochemical electrodes (title). Ling further teaches a  molecular adhesive layer, a monolayer of mercaptopropyl-trimethoxysilane (MPTS),  which has a trimethoxysilanyl group coupling covalently to hydroxylated silicon dioxide and a thiol group coupling strongly to the gold electrode. The reaction scheme for the MPTS attachment to silicon dioxide and the subsequent deposition of the gold is shown in the following Fig. 2 of Ling (section 2 on pages 888-889). The molecular structure of MPTS shown in Fig.2 corresponds to 3-mercaptopropyltrimethoxysilane.  Therefore, Ling teaches wherein the lead (i.e., gold electrode) includes a coating (MPTS) comprising molecules (MPTS) that include a first functional group selected to enable the molecules of the coating to interact chemically with the lead (i.e., the thiol group of MPTS) and that include a second functional group (i.e., the trimethoxysilanyl group of MPTS), which is different from the first functional group, selected to enable the molecules to interact chemically with the closure element (i.e., silicone or silicon dioxide shown in Fig.2), wherein a first portion of the molecules with the first functional group are in an intermolecular connection with the lead, and wherein the first portion of the molecules and/or a second portion of the molecules with the second functional group are in an intermolecular connection with the closure element (see Fig.2 and section 2 in Ling).

    PNG
    media_image1.png
    386
    594
    media_image1.png
    Greyscale


West and Ling are considered analogous art to the claimed invention because they are in the same field of electrochemical sensor. Given the teachings of Ling regarding the use of MPTS (i.e., 3-mercaptopropyltrimethoxysilane) to adhere lead and closure element, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lead of West with the lead coated with MPTS, as taught by Ling. One of ordinary skill in the art would recognize that the MPTS adhesive layer would seal the lead and the closure element, as expressly taught by Ling, that would prevent evaporation of electrolyte inside the half-cell. The simple substitution of one known element for another (i.e., a lead with a molecular adhesive layer of MPTS for another lead) is likely to be obvious when predictable results are achieved (i.e., electrochemical measurement) [MPEP § 2143(B)]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding the MPTS adhesive layer between the closure element and the lead would provide the obvious and predictable result of bonding the closure element to the lead) [MPEP 2143(A)]. 

Regarding claim 2, West in view of Ling teach the half cell of claim 1,  wherein the lead comprises a metal, a semi-precious metal or a noble metal (West as modified by Ling above teaches wherein the electrode is a gold electrode modified with the MPTS (abstract and Fig.2 in Ling). Examiner further notes that West also teaches wherein reference half-cell wire 15 ( shown in Fig.1) is platinum [para. 0074]).

Regarding claims 3-4, West in view of Ling teach the half cell of claim 1, wherein the closure element comprises a material from a group of duromers, a polyester derivative, a polyolefin derivative, a polyurethane or another thermoplastic material, and an elastomer, of instant claim 3; wherein the closure element comprises silicone, of instant claim 4 (West teaches wherein the upper seal 6 is a silicone elastomer with durometer of 30 to 45 [para. 0075]).

Regarding claim 6, West in view of Ling teach the half cell of claim 1, wherein the housing comprises glass having a processing temperature which is below 1100° C (West teaches wherein the outer tube 5 comprises glass [para. 0046] having a processing temperature which is below 1100° C, as evidenced by the statement: “The housing may comprise a glass having a processing temperature which is below 1100° C” [para. 0021] in the specification of this application.
As to the claimed processing temperature which is below 1100° C, it is found to be an inherent characteristic of the glass. Since the prior art does disclose a housing comprising substantially the same elements or components as that of the applicant, it is contended that the glass of the prior art has the same processing temperature of the glass disclosed in this application. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the processing temperature), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present [MPEP 2112].

Regarding claim 15, West teaches an electrochemical sensor (a pH sensor [para. 0076 ] and Fig.1), comprising:
a first half cell according to the half cell of claim 1 (a reference half cell shown in Fig.1 of West; West in view of Ling teach the half cell of claim 1, as outlined in the rejected claim 1 above); 
a second half cell according to the half cell of claim 1 (a pH half cell shown in Fig.1 of West; West in view of Ling teach the half cell of claim 1, as outlined in the rejected claim 1 above. Similar to the reference half cell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also utilize a closure/MPTS/lead, as taught by Ling, for the inner tube that includes the pH half cell because it would form a bond between the lead/closure elements that would prevent evaporation of electrolyte, as West expresses a desire for the system to be sealed to prevent evaporation or pick-up of moisture [para.0053]); and
an electronics unit electrically connected to the lead of the first half cell and to the lead of the second half cell (West teaches wherein Fig.6 shows the standard potentials as a function of time, and the potential is recorded with a pH meter [para. 0076]. Therefore, West teaches an electronics unit (i.e., a pH meter) electrically connected to the lead of the first half cell and to the lead of the second half cell to measure the potential between the leads of the two half cells, which corresponds to a pH value).  

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Li (CN110071293A) teaches a kind of battery core and battery, protect liquid coating and battery pole piece and preparation method thereof. Trapp et al. (US 2012/0152765A1) teaches a potentiometric sensor includes a housing, in which a reference half cell space and a therefrom separated, measuring half cell space are formed. Buschnakowski et al. (US 2012/0168321A1) teaches an electrochemical half cell for application in an electrochemical sensor. Wilhelm et al. (US 2014/0144776 A1) teaches a potentiometric probe comprising: a housing, which has a first chamber, in which a reference half-cell is formed, which is in communication with a medium surrounding the housing via an electrolytic contact location arranged in a wall of the housing. Hanko et al. (US2016/0178556A1) teaches an electrochemical half cell. Wilke et al. (US2016/0216230A1) teaches a potentiometric sensor having a measuring half cell, a reference half cell, and a measuring circuit. Pechstein et al. (US2017/0160228A1) teaches a potentiometric sensor including an electrochemical half-cell.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795     

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795